                            Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 1 of 22



                      1   James Dal Bon, Esq., SBN 157942
                          jdb@wagedefenders.net
                      2   LAW OFFICES OF JAMES DAL BON
                          606 North 1st Street
                      3   San Jose, CA 95112
                          Telephone: (408) 466-5845
                      4   Facsimile: (408) 286-7111

                      5   Attorney for the Plaintiff
                          KELLY KNOWLES
                      6
                          David L. Cheng, Esq., SBN 240926
                      7   dcheng@fordharrison.com
                          FORD & HARRISON LLP
                      8   350 S. Grand Avenue, Ste. 2300
                          Los Angeles, CA 90071
                      9   Telephone: (213) 237-2400
                          Facsimile: (213) 237-2401
                 10
                          Noah M. Woo, Esq., SBN 311123
                 11       nwoo@fordharrison.com
                          FORD & HARRISON LLP
                 12       1901 Harrison Street, Suite 1650
                          Oakland, CA 94612
                 13       Telephone: (415) 852-6911
                          Facsimile: (415) 852-6925
                 14
                          Attorneys for Defendant
                 15       POSITIVE BEHAVIOR SUPPORTS
                          CORPORATION
                 16

                 17                                       UNITED STATES DISTRICT COURT
                 18                                    NORTHERN DISTRICT OF CALIFORNIA
                 19

                 20       KELLY KNOWLES                                Case No. 4:20-cv-00335-PJH

                 21                          Plaintiff,                STIPULATION REGARDING BELAIRE-
                                                                       WEST NOTICE PROCESS AND
                 22             vs.                                    ORDER

                 23       POSITIVE BEHAVIOR SUPPORTS                   The Hon. Chief District Judge Phyllis J.
                          CORP. and DOES 1 through 100,                Hamilton
                 24
                                             Defendants.
                 25                                                    Action Filed:      October 17, 2019
                                                                       FAC Filed:         December 27, 2019
                 26                                                    Action Removed:    January 15, 2020
                                                                       Trial Date:        None Set
                 27

                 28
F ORD & H ARRISON                                                     -1-        STIPULATION REGARDING BELAIRE-WEST NOTICE
       LLP
 ATTO RNEY S AT LAW
                                                                                                        PROCESS AND ORDER
     OAKLA ND                                                                                       CASE NO. 4:20-cv-00335-PJH
                            Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 2 of 22



                      1          TO THE COURT AND ALL ATTORNEYS OF RECORD:

                      2          Plaintiff Kelly Knowles (“Plaintiff”) and defendant Positive Behavior Supports

                      3   Corporation (“Defendant”) (collectively, the “Parties”) hereby submits this stipulation regarding

                      4   the Parties’ agreement to submit to the Belaire-West notice process. To preserve the privacy

                      5   rights of certain individuals that worked as independent contractors between October 17, 2015 to

                      6   the present, the Parties agreed to issue a Belaire-West notice before proceeding forward with the

                      7   exchange of personal information relating to each individual.

                      8          The Parties stipulate as follows:

                      9          (1)     The Parties jointly prepared and agreed to issue the Belaire-West notice attached

                     10   as Exhibit A to this Stipulation.

                     11          (2)     The Parties jointly agreed to utilize Simpluris to administer and handle the Belaire-

                     12   West notice process. Plaintiff agreed to incur the expenses and costs associated with Simpluris to

                     13   proceed forward with the Belaire-West notice process.

                     14          (3)     The Parties jointly agreed that the submitted class list will be subject to a

                     15   protective order and designated as confidential. A true and correct copy of the protective order is

                     16   attached as Exhibit B. Plaintiff will also not use the submitted class list for any other purpose

                     17   other than for class certification purposes.

                     18          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                     19
                          Dated: December 10, 2020                   LAW OFFICES OF JAMES DAL BON
                     20

                     21

                     22                                              By           /s/ James Dal Bon
                                                                                James Dal Bon
                     23                                                         Attorneys for Plaintiff
                                                                                KELLY KNOWLES
                     24

                     25

                     26

                     27

                     28
F ORD & H ARRISON                                                         -2-          STIPULATION REGARDING BELAIRE-WEST NOTICE
       LLP
 ATTO RNEY S AT LAW
                                                                                                              PROCESS AND ORDER
    LOS A NG EL ES                                                                                        CASE NO. 4:20-cv-00335-PJH
                            Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 3 of 22



                      1   Dated: December 10, 2020           FORD & HARRISON LLP
                      2

                      3
                                                             By             /s/ Noah M. Woo
                      4                                                   David L. Cheng
                                                                          Noah M. Woo
                      5                                                   Attorneys for Defendant
                                                                          POSITIVE BEHAVIOR SUPPORTS
                      6                                                   CORPORATION
                      7

                      8
                          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                      S DISTRICT
                      9                                                             TE           C
                                                                                  TA




                                                                                                            O
                                                                             S




                                                                                                             U
                                                                            ED
                     10   DATED: 12/11/2020




                                                                                                              RT
                                                     _____________________________________ D
                                                                                     RDERE




                                                                        UNIT
                                                                          IT IS SO O
                                                               United States District Judge




                                                                                                                  R NIA
                     11
                                                                                                       Hamilton
                                                                                             hyllis J.

                                                                        NO
                                                                                  Judge P




                                                                                                                  FO
                     12
                                                                         RT




                                                                                                              LI
                                                                                 ER
                                                                            H




                                                                                                             A
                                                                                      N                       C
                     13                                                                                 F
                                                                                          D IS T IC T O
                                                                                                R

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
F ORD & H ARRISON                                                 -3-                     STIPULATION REGARDING BELAIRE-WEST NOTICE
       LLP
 ATTO RNEY S AT LAW
                                                                                                                 PROCESS AND ORDER
    LOS A NG EL ES                                                                                           CASE NO. 4:20-cv-00335-PJH
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 4 of 22




               EXHIBIT A
         Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 5 of 22



                            PLEASE READ – THIS AFFECTS YOUR PRIVACY

              NOTICE OF REQUEST FOR YOUR PERSONAL INFORMATION AND RECORDS

Dear current or former independent contractor of Positive Behavior Supports Corp. (“PBS”):

        You are receiving this letter because you worked as an independent contractor for PBS at
any time from October 17, 2015 to the present. A former independent contractor, Kelly Knowles,
his filed a class representative action that is currently pending in U.S. District Court, Northern
District of California, titled: Kelly Knowles v. Positive Behavior Supports Corp., Case No. 4:20-
cv-00335-PJH (the “Lawsuit”). In this Lawsuit, Ms. Knowles alleges that she was misclassified
and PBS violated specific California “wage and hour” laws under various California Labor Code
sections and California Labor Code Private Attorneys General Act of 2004 (“PAGA”). PBS denies
the claims and asserts it has not violated the law.

       Ms. Knowles filed this Lawsuit as a class representative on behalf of herself and all current
and former independent contractors of PBS who worked in California at any time between October
17, 2015 to the present date and that provided behavioral services. PBS’s records have identified
you as a potential member of this group.
       The Plaintiff (Kelley Knowles) claims that when she worked for PBS, PBS violated the
following Labor Code provisions: (1) failed to pay for all hours worked including but not limited
to uncompensated split shifts, uncompensated travel to and from PBS's client's homes, and
uncompensated time preparing and submitting required reports; (2) failed to provide proper meal
and rest periods in accordance with California law; (3) failed to pay for all time worked and pay
all wages due, including minimum wages and overtime compensation due; (4) did not provide
accurate itemized wage statements; and (5) failed to provide reimbursement for business related
expenses.
        PBS denies all of these allegations and asserts that it has not violated applicable law. PBS
asserts that it has complied with all applicable state and federal laws regarding its independent
contractors. Further, PBS further denies that this lawsuit should proceed as a “representative
action.” The Court has not yet made any rulings on the merits of Plaintiff’s claims or PBS’
defenses.
        You are receiving this letter because Ms. Knowles and her attorneys have requested that
PBS provide them with your contact information (including your name, address, and telephone
number), so they may contact you regarding the Lawsuit. PBS believes that this information is
protected by state and federal privacy laws release this information to Ms. Knowles and her
lawyers if you object to its release by signing, and returning, the enclosed form.
       IF YOU DO NOT WANT YOUR CONTACT INFORMATION TO BE PROVIDED TO
MS. KNOWLES’ ATTORNEY, YOU MUST SIGN AND RETURN THE ENCLOSED
POSTCARD TO THE ADDRESS LISTED ON THE TOP OF THIS LETTER within 45 days of
the mail date of this postcard. The postcard must state your printed name, and include your
signature and date signed. IF YOU DO NOT SIGN AND RETURN THE ENCLOSED
POSTCARD BY THE DEADLINE, YOUR NAME, ADDRESS, AND TELEPHONE NUMBER WILL BE
        Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 6 of 22




DISCLOSED TO MS. KNOWLES’ ATTORNEY. IF YOU CONSENT TO HAVING YOUR INFORMATION
RELEASED, THEN YOU NEED TO DO NOTHING.
       You are under no obligation to provide information to or discuss this matter with Ms.
Knowles or her attorney. You are also under no obligation to provide information to, or to
discuss this matter with PBS or any of its agents or attorneys. California law prohibits your
employer from retaliating against you in any way for providing or refusing to provide any
information. Should you choose to contact either party’s counsel, the contact information for
each party’s counsel is listed below.
      Ms. Knowles (“Plaintiff”) is represented by James Dal Bon of The Law Offices of James Dal
Bon. The Plaintiff’s lawyers’ contact information is as follows:
       THE LAW OFFICES OF JAMES DAL BON
       James Dal Bon, Esq.
       606 N 1st St.
       San Jose, CA 95112
       Tel. 650-630-2447
       Email: jdb@wagedefenders.net

       PBS is represented by FORD HARRISON, LLP. PBS’ lawyers’ contact information is as
follows:
       FORD & HARRISON LLP
       David L. Cheng, Esq.
       Noah M. Woo, Esq.
       dcheng@fordharrison.com
       nwoo@fordharrison.com
       350 S. Grand Ave., Suite 2300
       Los Angeles, CA 90071
       Telephone: (213) 237-2400; Facsimile: (213) 237-2401


       PLEASE DO NOT CONTACT THE COURT ABOUT THIS NOTICE.
           Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 7 of 22




                                  [Text of Opt-Out Prepaid postcard]
---- ---------------------------------------------------------
                         Kelly Knowles v. Positive Behavior Supports Corp., et al.
         U.S. District Court, Northern District of California, Case No. 4:20-cv-00335-PJH
     IF YOU DO NOT WANT PBS TO RELEASE YOUR CONTACT INFORMATION TO
PLAINTIFF’S COUNSEL, YOU MUST SIGN, DATE AND RETURN THE ENCLOSED,
POSTAGE-PAID, SELF-ADDRESSED POSTCARD. THIS POSTCARD MUST BE
POSTMARKED NO LATER THAN [30 DAYS FROM THE DATE OF MAILING OF THIS
NOTICE].
     IF YOU DO NOT SIGN, DATE AND RETURN THE ENCLOSED, POSTAGE-PAID,
SELF-ADDRESSED POSTCARD BY ____[45 days from mailing]____, 2020, YOUR
CONTACT INFORMATION WILL BE DISCLOSED TO MS. KNOWLES’ ATTORNEYS
AND YOU MAY BE CONTACTED BY THEM.


I request that my name, address, and employment records not be released to Ms. Knowles’
attorney.
Date:             __________________________________
Signed by:        __________________________________


Print Your Name As Used at The Time You Worked For PBS As An Independent Contractor (if
you used more than one name, please list all names used below)
First Name: __________________________________
Last Name: __________________________________




WSACTIVELLP:11815079.1
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 8 of 22




               EXHIBIT B
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 9 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 10 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 11 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 12 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 13 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 14 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 15 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 16 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 17 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 18 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 19 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 20 of 22
Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 21 of 22
                            Case 4:20-cv-00335-PJH Document 22 Filed 12/11/20 Page 22 of 22



                       1                    PROOF OF SERVICE – ELECTRONIC TRANSMISSION
                       2

                       3          STATE OF CALIFORNIA/COUNTY OF ALAMEDA

                       4          I am a citizen of the United States and an employee in the County of Alameda. I am over
                           the age of eighteen (18) years and not a party to the within action. My business address is FORD
                       5
                           & HARRISON LLP, 1901 Harrison Street, Suite 1650, Oakland, California 94612.
                       6

                       7
                                  On December 10, 2020, I electronically served the document(s) via USDC NDCA ECF
                       8
                           website, described below, on the recipients designated on the Transaction Receipt located on the
                       9
                           USDC NDCA ECF website.
                      10

                      11
                           STIPULATION REGARDING BELAIRE-WEST NOTICE PROCESS AND [PROPOSED]
                      12
                                                                        ORDER
                      13

                      14
                           On the following parties:
                      15

                      16              PLEASE SEE SERVICE LIST PROVIDED BY USDC NDCA WEBSITE
                      17

                      18          I declare under penalty of perjury that the foregoing is true and correct and that this

                      19   document is executed on December 10, 2020, at Oakland, California.

                      20

                      21
                                                                 /s/ Bridgette C. Burdick
                      22
                                                                 Bridgette C. Burdick
                      23

                      24

                      25

                      26

                      27
                      28
F ORD & H ARRISON
       LLP                                                                           STIPULATION REGARDING BELAIRE-WEST NOTICE
 ATTO RNEY S AT LAW
                                                                           -4-                   PROCESS AND [PROPOSED] ORDER
   SAN FRA NCI S CO
